Citation Nr: 0118606	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$1,246.00 stemming from an overpayment of improved pension 
benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of the 
veteran's indebtedness in the amount of $1,246.00 stemming 
from the overpayment of improved pension benefits.

The Committee also denied waiver of recovery of a debt in the 
amount of $2,036.00 stemming from the overpayment of improved 
pension benefits in an April 2001 decision.  The record does 
not show that the veteran has submitted a notice of 
disagreement with that decision.  Therefore, the Board finds 
that consideration of that debt is not before the Board.  
Thus, only waiver of recovery of the indebtedness in the 
amount of $1,246.00 stemming from the overpayment of improved 
pension benefits is before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's overpayment indebtedness in the amount of 
$1,246.00 was properly created.

3.  The veteran's overpayment indebtedness is not the result 
of fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith in his dealings with the government.

4.  Both the actions of the debtor in failing to timely 
notify VA of his divorce and delay on the part of VA in 
enacting a reduction of the veteran's pension contributed to 
the creation of his overpayment indebtedness.

5.  The collection of the debt would deprive the debtor of 
basic necessities.

6.  Recovery of the debt could nullify the objective for 
which improved pension benefits were intended.

7.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

8.  The debtor may have changed position to his detriment in 
reliance upon the receipt of VA benefits.


CONCLUSION OF LAW

It is contrary to equity and good conscience to recover the 
veteran's debt in the amount of $1,246.00 stemming from the 
overpayment of improved pension benefits.  38 U.S.C.A. 
§§ 1521, 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965, 3.3, 
3.23, 3.102, 3.501, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his conduct in the creation of his 
debt did not constitute fraud, misrepresentation, bad faith, 
or lack of good faith.  He also contends that the debt was 
improperly created.  He further contends that a waiver of 
recovery of the debt stemming from the overpayment of 
improved pension benefits should be granted in equity and 
good conscience.  After a review of the record, the Board 
finds that the veteran's debt was properly created.  The 
Board also finds that the veteran's indebtedness is not the 
result of fraud, misrepresentation, bad faith, or lack of 
good faith in his dealings with the government.  The Board 
further finds that it is contrary to equity and good 
conscience to recover the veteran's debt.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2000), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (2000), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government."  The Board also notes 
that any misrepresentation of material fact must be "more 
than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (2000).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).  In 
applying the "equity and good conscience" standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA.  38 C.F.R. § 1.965(a) (2000).

The evidence shows that the veteran was receiving improved 
pension from VA, which included dependents' benefits for a 
spouse and child.  The veteran was divorced on March [redacted], 1999.  
VA received notification of the veteran's divorce on June [redacted], 
1999.  On August 20, 1999, VA notified the veteran of a 
proposal to reduce his improved pension payments based upon 
the loss of his spouse as a dependent.  On January 25, 2000, 
VA reduced the veteran's pension, effective April 1, 1999, 
resulting in an overpayment of $1,246.00.  The veteran 
requested waiver and disputed the creation of the debt.

A.  Creation of the debt.

The veteran has argued that the debt was improperly created, 
because it was the result of VA's failure to promptly adjust 
his benefits after he notified the RO of the change in his 
dependents.  This argument could be viewed as a contention 
that the debt was not properly created.  However, the Board 
has examined the circumstances surrounding the creation of 
the veteran's debt and finds that the debt was properly 
created.

The veteran was receiving improved pension benefits.  The 
veteran married on February [redacted], 1998, and informed VA that he 
had obtained a dependent spouse and a dependent child on 
February 23, 1998.  His payments of improved pension were 
adjusted based upon his having two dependents.

Subsequently, the veteran divorced on March [redacted], 1999.  VA 
received notice of the veteran's divorce on June [redacted], 1999.  
The veteran was notified in an August 20, 1999, letter of a 
proposed reduction of his improved pension benefits due to 
the loss of his dependent spouse.  However, the veteran 
continued to be paid additional improved pension benefits by 
reason of his dependent spouse until a January 25, 2000, 
letter reduced his benefits, effective April 1, 1999.  That 
retroactive reduction resulted in an overpayment of $1,246.00 
which was charged as a debt to the veteran.

Improved pension benefits are paid to veterans of a period of 
war who meet the appropriate criteria and who are permanently 
and totally disabled from nonservice-connected disability not 
due to the willful misconduct of the veteran.  38 C.F.R. 
§ 3.3 (2000).  The rate of improved pension paid to a veteran 
is that found in 38 U.S.C. § 1521.  38 C.F.R. § 3.23(a) 
(2000).  The maximum rate of improved pension shall be 
reduced by the amount of countable income of the veteran.  
38 C.F.R. § 3.23(b) (2000).  The maximum rate of pension is 
increased where the veteran has a dependent spouse and/or 
dependent children.  See 38 U.S.C.A. § 1521(c) (1991 & Supp. 
2000).

In this case, the veteran continued to be paid at a rate of 
improved pension which included benefits for a dependent 
spouse after he had divorced and that spouse was no longer 
his dependent.  He continued to received those benefits after 
his divorce on March [redacted], 1999, until his benefits were 
reduced by a letter dated January 25, 2000, with a total of 
$1,246.00 received in benefits paid by reason of a dependent 
spouse after he dependency had ceased.

The regulations provide that the effective date of 
discontinuance of pension to a veteran will be the earliest 
of the dates prescribed and that the reduced rate will be 
payable the day following the date of discontinuance of the 
greater benefit.  38 C.F.R. § 3.501 (2000).  For divorce on 
or after October 1, 1982, the effective date of the 
discontinuance will be the last day of the month in which the 
divorce occurred.  38 C.F.R. § 3.501(d)(2) (2000).

Similarly, the regulations also provide that a veteran who is 
receiving pension must notify VA of any material change or 
expected change in his income or other circumstances which 
would affect his or her entitlement to receive, or the rate 
of, the benefit being paid.  Such notice must be furnished 
when the recipient acquires knowledge that he will begin to 
receive additional income or when his marital or dependency 
status changes.  Where reduction or discontinuance of a 
running award of is required because dependency of another 
person ceased on or after October 1, 1982, due to divorce, 
the reduction or discontinuance shall be effective the last 
day of the month in which dependency ceased.  38 C.F.R. 
§ 3.660(a) (2000).

The Board finds that VA appropriately reduced the benefits 
paid to the veteran effective April 1, 1999, as that is the 
first day of the month following the month in which the 
dependency of his spouse ceased due to divorce.  VA took that 
action by letter dated January 25, 2000, and those benefits 
paid to the veteran by reason of a dependent spouse on or 
after April 1, 1999, were properly found to be an overpayment 
of benefits and were properly charged as a debt to the 
veteran.  Thus, the Board finds that the veteran's 
overpayment indebtedness was properly created.

B.  Waiver of recovery.

A May 2000 Committee decision found that the veteran's 
indebtedness was not the result of fraud, misrepresentation 
of material fact, bad faith, or lack of good faith.  However, 
that decision denied waiver of recovery of the veteran's 
indebtedness in equity and good conscience.  The veteran has 
perfected an appeal of that decision.

The Board finds that the veteran's actions in the creation of 
the debt do not constitute fraud, misrepresentation of 
material fact, bad faith, or lack of good faith.  Therefore, 
the Board will consider in equity and good conscience whether 
the veteran may be allowed a waiver in equity and good 
conscience.

The veteran understood and fulfilled his obligations toward 
VA.  He notified VA of the change in the status of his 
dependents.  However, the veteran bears some fault in that he 
waited approximately three months before notifying VA of the 
change in the status of his dependents.  VA, however, failed 
to adjust the veteran's benefits for approximately seven 
months following receipt of the information resulting in the 
reduction of benefits.  Thus, while the veteran's delay in 
informing VA was partially responsible for the overpayment, 
VA delay in reducing the veteran's benefits was responsible 
for a large part of the overpayment.

The objective of the improved pension program is to provide 
monetary assistance to wartime veterans whose income from 
other sources, as determined pursuant to VA regulations, 
falls below a set amount in a twelve month annualization 
period.  Such payments are obviously intended to enable 
veterans to furnish themselves and their families with the 
basic necessities of life.  Here, as will be described in 
greater detail below, recovery of the indebtedness would 
deprive the veteran of basic necessities.  Therefore, the 
purpose of the improved pension benefit program would be 
nullified if the overpayment were recovered.

The Board finds that failure to require restitution would 
result in some unfair gain to the debtor.  The appellant 
received benefits to which he was not entitled.  His receipt 
of these benefits was in part the result of his failure to 
promptly notify VA of his divorce.  If he were permitted to 
retain those benefits, there would be an unfair gain in his 
favor, and at government expense.  

The Board further finds that the evidence of record does 
shows that the debtor may have changed position to his 
detriment due to reliance upon the receipt of VA benefits.  
VA continued to pay the veteran excess benefits long after he 
notified the RO of the change in his dependency status.  It 
is reasonable to assume that he relied on these benefits to 
meet his needs, and thereby changed his position in reliance 
on the excess income.

Most significantly, the Board finds that collection of the 
debt might deprive the debtor of some basic necessities.  The 
veteran submitted a VA Form 20-5655, Financial Status Report, 
in September 2000 in which he indicated that he had income of 
$789.00 per month and expenses of $786.00 per month, 
resulting in a surplus of $3.00 per month.  The veteran 
submitted another VA Form 20-5655, Financial Status Report, 
in February 2001 in which he indicated that he had income of 
$807.95 per month and expenses of $859.77 per month, 
resulting in an arrearage of $51.82 per month.  The Board has 
evaluated the veteran's expenses and finds that his expenses 
are reasonable and that the veteran appears to be living 
reasonably within his means.  The Board finds that to require 
repayment of the veteran's debt would deprive him of some 
basic necessities.

The Board has considered the various factors that constitute 
equity and good conscience, and has applied them to the 
veteran's case.  The Board has also balanced the relative 
faults in the creation of this debt and has found that the 
debtor and VA bear equal fault for the creation of this debt.  
However, the Board is mindful of the financial effect that 
collection of the debt could have upon the debtor and the 
probability that he would be deprived of basic necessities.  
Therefore, in equity and good conscience, the Board finds 
that waiver of recovery of the veteran's debt is warranted in 
equity and good conscience.  The Board has specifically 
considered the relative faults of the veteran and VA, and the 
veteran's financial circumstances in finding that a waiver of 
recovery should be granted in equity and good conscience.

Accordingly, the Board finds that it is contrary to equity 
and good conscience to recover the veteran's debt in the 
amount of $1,246.00 stemming from the overpayment of improved 
pension benefits.  Therefore, waiver of recovery of the 
veteran's debt in the amount of $1,246.00 stemming from the 
overpayment of improved pension benefits is granted.  
38 U.S.C.A. §§ 1521, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.965, 3.3, 3.23, 3.102, 3.501, 3.660 (2000).


ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$1,246.00 stemming from an overpayment of improved pension 
benefits is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

